Citation Nr: 0940593	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability.

3.  Entitlement to service connection for tinnitus. 

 4.  Entitlement to service connection for a back disability, 
including as secondary to bilateral knee disability. 

5.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

6.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for right ear hearing loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1987 to September 1991.

Procedural history

Service connection for left ear hearing loss was granted in a 
January 1993 rating decision; a noncompensable (zero percent) 
disability rating was assigned.

Service connection for right and left knee disabilities and 
right ear hearing loss was initially denied in the January 
1993 rating decision, which the Veteran did not appeal.  The 
Veteran's subsequent attempt to reopen these claims was 
denied by the RO in an October 2004 rating decision.  The 
Veteran did not appeal the October 2004 decision.  

Service connection for tinnitus was denied in an October 2004 
rating decision.  
The Veteran did not appeal that decision.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, declined to reopen 
previously denied claims of entitlement to service connection 
for bilateral knee disabilities, tinnitus and right ear 
hearing loss; denied a claim of entitlement to service 
connection for a back disability; and continued the 
noncompensable rating assigned to the service-connected left 
ear hearing loss.  

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted Indianapolis, Indiana in April 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

At the April 2009 hearing, the Veteran submitted additional 
evidence directly to the Board, accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).

Remanded issue

The issue of whether new and material evidence has been 
received to reopen the previously-denied claim of entitlement 
to service connection for right ear hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO 
denied the reopening of the Veteran's claims of entitlement 
to service connection for right and left knee disabilities.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 2004 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for right and left knee disabilities.

3.  In an unappealed October 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral tinnitus.

4.  The evidence associated with the claims folder subsequent 
to the RO's October 2004 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral tinnitus.

5.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed tinnitus is etiologically 
related to his military service

6.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
current back disability and his military service, or to a 
service-connected disability.
 
7.  A June 2007 VA audiological examination shows an average 
pure tone threshold of 11 decibels in the right ear, with 
speech recognition ability of 100 percent, and average pure 
tone threshold of 33 decibels in the left ear, with speech 
recognition ability of 100 percent.

8.  The evidence does not show that the Veteran's service-
connected left ear hearing loss is exceptional or unusual, so 
that referral for extraschedular consideration by designated 
authority is required.   


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied the reopening of 
the Veteran's claims of entitlement to service connection for 
right and left knee disabilities is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the October 2004 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for right and 
left knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The October 2004 RO decision that denied the Veteran's 
claim of entitlement to service connection for bilateral 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

4.  Since the October 2002 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for bilateral hearing loss; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

5.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

6.  A back disability was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

7.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's left ear hearing loss are not  met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2009).

8.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen claims of entitlement to service 
connection for right and left knee disabilities and bilateral 
tinnitus.  He also seeks service connection for a back 
disability, including as secondary to the knee disabilities.  
Additionally, he contends that left ear hearing loss warrants 
a higher disability rating.  

As is discussed elsewhere in this decision, the issue of 
whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for right ear hearing loss is being remanded for 
additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim and an increased 
rating in letters from the RO dated January 3, 2007, and 
February 22, 2007, including a request for evidence "showing 
that your service-connected hearing loss has increased in 
severity." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 3, 2007, and February 22, 2007 letters, whereby the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See February 2007 letter.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The VCAA letters specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a relationship between your disability and an injury, 
disease or event in military service."  See the February 22, 
2007, letter at page 6.  He was also advised that to 
substantive a service connection claim on a secondary basis 
he most show that he has a current disability, a service-
connected disability, and that his "service-connected 
disability either caused or aggravated [his] additional 
disability."  See the January 3, 2007, letter at page 5.

With respect to notice to the Veteran regarding new and 
material evidence for the claim for a right and left knee 
disabilities, the Veteran was informed via the January 3, 
2007, letter that "[y]ou were previously denied service 
connection for bilateral knee condition.  You were notified 
of the decision on Feb 4, 1993, and Nov 1, 2003.    The 
appeal period for that decision has expired and the decision 
is now final."  The letter notified the Veteran that evidence 
sufficient to reopen the Veteran's previously denied claim 
must be "new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  As such, the Veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims of entitlement to service connection for right and 
left knee disabilities.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

With respect to notice to the Veteran regarding new and 
material evidence for the claim for tinnitus, the Veteran was 
informed via the February 22, 2007, letter that "[y]ou were 
previously denied service connection for tinnitus.  You were 
notified of the decision on November 1, 2004.  The appeal 
period for that decision has expired and the decision is now 
final."  The letter notified the Veteran that evidence 
sufficient to reopen the Veteran's previously denied claim 
must be "new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, the February 
2007 letter informed the Veteran as to the reason his claim 
was previously denied: "Your claim was previously denied 
because tinnitus was not incurred in nor caused by service.  
Therefore, the evidence you submit must relate to this fact.  
As such, the Veteran was adequately advised of the bases for 
the previous denial to determine what evidence would be new 
and material to reopen the claim of entitlement to service 
connection for tinnitus.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

[As will be discussed in the REMAND section below, similar 
notice was not provided with respect to the claim for service 
connection for right ear hearing loss.]

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the February 22, 2007, letter at page 5.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) (3), (4) and (5), in the 
January 2007 and February 2007 letters from the RO, as well 
as in the May 1, 2008 letter.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 6100, for service-connected left ear hearing 
loss in a letter from the RO dated May 1, 2008.

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the January 
2007, February 2007, and May 2008 VCAA letters, and his 
claims were readjudicated in the August 2008 supplemental 
statement of the case (SSOC), after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notices.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the Veteran in proceeding to consider his claims 
on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records, VA and private outpatient medical 
records, and provided the Veteran with a VA audiology 
examination.  

The Veteran has not been afforded a VA medical examination 
relative to his back disability claim.  However, no such 
examination is necessary.  As will be explained in detail 
below, the Veteran's service treatment records have been 
obtained, and they do not provide a basis for showing in-
service incurrence of a back disability.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has a back disability.  The record 
is missing critical evidence of that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
Veteran's claim for service connection for a back disability 
is being denied on that basis.  The outcome of this issue 
thus hinges on matters other than those which are amenable to 
VA examination and medical opinion, namely whether the 
Veteran had the claimed disorders, or injuries which led to 
same, in service.  That question cannot be answered via 
medical examination or opinion, but rather on evidence such 
as the service treatment records.

As explained in greater detail below, the outcome of the 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed back 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [finding that the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a back disability.  Thus, under the circumstances 
presented in this case, the Board has determined that a 
medical opinion is not necessary as to the claim for service 
connection for a back disability.

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied. See 38 C.F.R. § 
3.103 (2009).  The Veteran has been accorded the opportunity 
to present evidence and argument in support of his claim.  As 
previously noted, the Veteran testified before the 
undersigned in April 2009.

Accordingly, the Board will proceed to a decision.  






	(CONTINUED ON NEXT PAGE)




1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right knee disability. 

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disability. 

Because these issues involve the application of identical law 
to virtually identical facts, for the sake of economy the 
Board will address them together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in October 2006, the claims will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Service connection for bilateral knee disability was 
initially denied in an unappealed January 1993 rating 
decision.  The request to reopen the previously-denied claim 
of entitlement to service connection for a bilateral knee 
disability was denied in an unappealed October 2004 rating 
decision.  That decision is final.  

The RO's denial of service connection for bilateral knee 
disabilities was predicated on the lack of evidence of a 
relationship between any current bilateral knee disability 
and his military service [i.e., Hickson element (3)].  

As explained above, the Veteran's claims for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2009); see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
received evidence (i.e., after October 2004) bears directly 
and substantially upon the specific matters under 
consideration, namely whether the Veteran has submitted 
evidence demonstrating a relationship between current 
bilateral knee disability and service.  See 38 C.F.R. § 3.156 
(2009).


Evidence which has been added to the record since the October 
2004 rating decision includes private and VA outpatient 
records.  These include records showing treatment for a right 
knee medial meniscal tear.  [The evidence is silent as to any 
findings or complaints related to the left knee.]  These 
documents, although new, are not material to the claims for 
service connection for either a right and/or left knee 
disability.  While the evidence now shows a diagnosis of a 
right knee disability,  the existence of such disability was 
not at issue in October 2004.  Crucially, these recent 
treatment records do not indicate a relationship between any 
current knee disabilities and service.  As such, these 
medical records are not new and material.  See  Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [noting that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

With respect to the Veteran's own statements and testimony to 
the effect that his current bilateral knee disability is 
related to his military service, such evidence is cumulative 
and redundant of statements made prior to the October 2004 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as nexus opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran has a bilateral 
knee disability that is related to his military service.  The 
evidence submitted subsequent to the October 2004 denial of 
the Veteran's claims is therefore cumulative and redundant of 
the evidence of record at those times, and it therefore does 
not raise a reasonable possibility of substantiating the 
claims.  See 38 C.F.R. § 3.156(a) (2009).

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for a right knee disability and a left knee 
disability are not reopened.  The benefits sought on appeal 
remain denied.

3 .  Entitlement to service connection for tinnitus. 

Analysis

Finality/new and material evidence

The Veteran's claim of entitlement to service connection for 
bilateral tinnitus was denied in an unappealed October 2004 
decision.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The previous denial of service connection for tinnitus was 
predicated on the lack of evidence demonstrating a 
relationship between tinnitus and military service 
[i.e., Hickson element (3)].  

The record contains recent evidence satisfying Hickson 
element (3).  Specifically, a December 2004 VA examination 
report stated that it was as likely as not as that the 
Veteran's tinnitus was at least aggravated by noise exposure 
in service.  

The Veteran's claim of entitlement to service connection for 
bilateral tinnitus is accordingly reopened based on this new 
and material evidence.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must address certain procedural 
concerns.  

(i.)  Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board may 
address a matter that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the present case, the Veteran's bilateral tinnitus claim 
has not been adjudicated on its merits without regard to the 
submission of new and material evidence.  However, as 
detailed in the VCAA discussion above, the Veteran has been 
amply apprised of what is required to establish his claim of 
entitlement to service connection for bilateral tinnitus. 
 Moreover, the August 2008 SOC contained reference to the 
statutes applicable to service connection claims in general.  
The Veteran has set forth his contentions as to why he 
believes that service connection should be granted for 
tinnitus on numerous occasions.  The Board therefore finds 
that the Veteran will not be prejudiced by its consideration 
of this issue on its merits; return of this case to the RO 
for additional consideration is not required.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board has already detailed in the VCAA discussion above 
that the duty to assist has been satisfied.  There is no 
indication in the record that any evidence which may be 
pertinent to this issue has not been obtained.  Accordingly, 
the Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

(iii.) Standard of review

The standard of review changes at this point.

After a claim has been reopened, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Merits discussion

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
December 2004 and June 2007 VA audiology examination reports 
indicate the presence of tinnitus. Hickson element (1) is 
accordingly met for the claim.

With respect to element (2), a review of service treatment 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  However, the Veteran has asserted that he sustained 
acoustic trauma during service when he was exposed to tank 
gun firings on a monthly basis.  See the April 2009 hearing 
transcript, page 4.  

The Board has no reason to doubt the Veteran's sworn 
testimony.  Moreover, service connection is in effect for 
left ear hearing loss, which indicates that VA has already 
conceded noise exposure.  The Board therefore finds that the 
Veteran was exposed to hazardous noise in service.  Hickson 
element (2) is satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's tinnitus and his service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The record contains the December 2004 VA audiology report, in 
which the examiner concluded as follows: "It is as likely as 
not that the etiology of his bilateral continuous tinnitus 
was at least aggravated by noise exposure during his military 
service."  There is no competent medical evidence to the 
contrary.  
Therefore, Hickson element (3), has been satisfied. 

Thus, all three elements have been satisfied.  For reasons 
and bases expressed above, the Board concludes that service 
connection for tinnitus is warranted.  
The benefit sought on appeal is granted.

4.  Entitlement to service connection for a back disability, 
including as secondary to a bilateral knee disability. 

Relevant law and regulations

The Veteran seeks service connection for a back disability, 
which he alternatively contends had its inception in service 
or was caused by his bilateral knee disabilities.

The law and regulations generally pertaining to direct 
service connection have been set out above.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Initial matter - presumption of soundness

On examination for the Reserves in November 1991, the Veteran 
stated that he sprained his back at work in 1986 from which 
he "totally recovered." 

There is a statutory presumption of soundness on enlistment.  
Specifically, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  See also 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

In this case, the only evidence as to a back disability which 
preexisted service emanated from the Veteran himself, 
following separation from active service.  This is not 
sufficient to overcome the statutory presumption of soundness 
on enlistment. There is no competent medical evidence that 
the Veteran was treated for or diagnosed with a back 
disability before service.  Moreover, the July1987 enlistment 
examination report showed a normal spine evaluation and on 
the Report of Medical History at the time, the Veteran denied 
having had or having then recurrent back trouble.  The 
Veteran himself indicated that his 1986 back accident did not 
result in any residuals.   

In short, the Veteran is presumed to have been in sound 
condition upon his enlistment.

Direct service connection 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

It is undisputed that the Veteran has been diagnosed with a 
back disability.  VA medical treatment records show diagnosis 
of mild narrowing of the L5-S1 disk space.   Hickson element 
(1) is established.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address in-service disease 
and in-service injury.

With respect to in-service disease, the Veteran's service 
treatment records, including the examination report at 
service separation, show no complaint or diagnosis of a back 
disability.  The Board also notes that degenerative changes 
in the spine were not identified within the one-year period 
for presumptive service connection for arthritis.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

With respect to in-service injury, the service treatment 
records are similarly silent. 
The evidence in the Veteran's favor consists of his recent 
testimony and a statement from a fellow service member to the 
effect that he injured his back as a result of a fall from a 
truck in service.  While the Board does not necessarily doubt 
that the incident took place, there is no indication that 
this resulted in any disability.  Indeed, the Veteran, by his 
own admission, indicated that he did not seek treatment for 
that accident.  As noted above, the service medical records 
and immediate post-service record show now complaints of, or 
treatment for, a back disorder.  

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the claim, and it fails on 
this basis alone.

With respect to Hickson element (3), medical nexus, in the 
absence of an in-service disease or injury, it naturally 
follows that a medical nexus is lacking also.  Accordingly, 
Hickson element (3), medical nexus, is not met, and the claim 
fails on this basis as well.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself believes that his back 
problems are somehow related to his military service, it is 
now well established that laypersons, such as the Veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992), see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

To the extent that the Veteran may be contending that he had 
back problems continually after service, he has not presented 
supporting medical evidence.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  A back 
disability was not noted in the record until many years after 
service.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed low back disability is not related to his military 
service.  

Secondary service connection

The Veteran has also contended that his back disability is 
due to his bilateral knee disability.

As previously discussed, service connection is not in effect 
for either knee.  Wallin element (2) is not met, and the 
secondary service connection aspect of the claim fails on 
that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
back disability on both a direct and secondary basis. The 
benefit sought on appeal is accordingly denied.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

The Veteran seeks an increased disability rating for his 
service-connected left ear hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2009).  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Increased ratings - hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2009).   See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85 (2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. See 38 C.F.R. § 4.86(b) 
(2009).

Where, as here, only one ear is service connected, the non 
service-connected ear will be assigned a Roman numeral 
designation of I.  See 38 C.F.R. § 4.85(f).

Analysis

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.

A June 2007 VA audiological examination report revealed the 
following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
10
10
15
LEFT

5
10
55
60

Puretone threshold averages were 11 and 33 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 100 percent bilaterally.  This 
examination report yielded a Roman numerical designation of I 
for the left ear (0 to 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  As was discussed above, a Roman numeral 
designation of I is assigned for the non service-connected 
right ear.  [Even if the right ear were to be service 
connected, the Roman numeral designation would still be I.] 

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  
Neither does the Veteran meet the criteria for 38 C.F.R § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in the service-connected left ear.  

Therefore, the rating under 38 C.F.R. § 4.85 is the correct 
rating under the regulations for this Veteran.

The Board has no reason to doubt that the Veteran experiences 
left ear hearing loss.  Indeed, the presence of hearing loss 
is a prerequisite for service connection.  
See 38 C.F.R. § 3.385.  As for the level of hearing loss, as 
explained above, this must be determined by appropriate 
studies, and in this case the studies performed indicate a 
noncompensable level of hearing loss.

Moreover, as previously discussed, the Veteran is also now 
service connected for tinnitus. The Veteran is not competent 
to distinguish between problems caused by the hearing loss 
and those caused by the tinnitus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  The Board thus finds that the 
Veteran's left ear hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
and concludes that the preponderance of the evidence is 
against the Veteran's claim for a compensable evaluation for 
left ear hearing loss.

Hart consideration

The Veteran's left ear hearing loss has been rated 
noncompensably disabling since the date of service 
connection, September 20, 1991.

The Veteran filed a formal claim for an increased disability 
rating for his service-connected left ear hearing loss on 
January 30, 2007.  Accordingly, the appropriate time period 
for Board consideration pursuant to Hart, supra, would be one 
year prior to the Veteran's claim, or January 30, 2006, to 
the present.  

The evidence of record, to include the June 2007 VA 
examination report, does not indicate that the Veteran's left 
ear hearing loss was more or less severe during the appeal 
period under consideration.  The Veteran has pointed to none.  
As was described in some detail above, the medical records 
available for the period in question are negative for 
symptoms which would allow for the assignment of a higher 
rating.

Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 
noncompensable evaluation for left ear hearing loss at any 
time from January 30, 2006, to the present.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected tinnitus and left ear hearing loss.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to his 
service-connected left ear hearing loss.  

With respect to employment, the Veteran has indicated that he 
has difficulty hearing due to background noise in the 
workplace.  However, as was alluded to above, in addition to 
hearing loss the Veteran also has tinnitus, which the Board 
has service connected.  To the extent that the Veteran is 
contending that his problem with background noise is due to 
left ear hearing loss rather than tinnitus, he is not 
competent to render such an opinion.  See Espiritu, supra.  
In any event, there is no evidence that the Veteran's left 
ear hearing loss markedly interferes with employment. 

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's left ear hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable schedular disability 
rating is not warranted for the Veteran's service-connected 
left ear hearing loss.  


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a right knee disability 
is denied. 

The request to reopen the previously denied claim of 
entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disability, 
including as secondary to a bilateral knee disability, is 
denied. 

Entitlement to an increased disability rating for service-
connected left ear hearing loss is denied. 



REMAND

6.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for right ear hearing loss. 

For reasons stated immediately below, the board believes that 
the final issue on appeal must be remanded.

The evidence of record does not indicate that the Veteran has 
received notice pursuant to the Veterans Claims Assistance 
Act of 2000 (the VCAA) and Kent v. Nicholson, 20 Vet. App. 1 
(2006) with respect to this issue.  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must 
remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.	VBA must assure that all notice and 
development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to reopen his previously-
denied claim of entitlement to service 
connection for right ear hearing loss 
as set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A copy of the 
letter should be sent to the Veteran's 
representative.

2.	If it is deemed necessary by the 
evidence of record, VBA should then 
review the record and readjudicate the 
Veteran's claim.  If the decision 
remains unfavorable to the Veteran, an 
SSOC should be prepared.  The Veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


